—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered June 5,1991, convicting defendant, after a jury trial, of kidnapping in the first degree, attempted grand larceny in the second degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 20 years to life, 21ls to 7 years and 21h to 7 years, respectively, unanimously affirmed.
As we previously found on the codefendant’s appeal (People v Mendez, 221 AD2d 162, 163), it was proper in these circumstances for the trial court to have inquired whether the jury, after deliberating for hours, had agreed upon a verdict as to any of the multiple counts submitted, and in then accepting a partial verdict and granting the prosecutor’s motion to dismiss the remaining count.
We perceive no abuse of discretion in sentencing. Concur— Rosenberger, J. P., Wallach, Rubin, Kupferman and Tom, JJ.